Citation Nr: 1626114	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-43 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claims of service connection for a right shoulder disability (which was characterized as a right shoulder condition) and for a left shoulder disability (which was characterized as a left shoulder condition).  The Veteran disagreed with this decision in September 2014.  He perfected a timely appeal in December 2014.  A Travel Board hearing was held at the RO in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's military occupational specialty (MOS) during active service was wheeled vehicle mechanic.

2.  The record evidence shows that the Veteran testified credibly at his June 2015 Board hearing that both of his shoulders were injured as a result of his in-service duties as a wheeled vehicle mechanic.

3.  The record evidence shows that the Veteran has been diagnosed as having bilateral shoulder disabilities which are related to active service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  A left shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for a right shoulder disability and for a left shoulder, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Service Connection Claims

The Veteran contends that he incurred bilateral shoulder disabilities during active service.  He specifically contends that his in-service duties as a wheeled vehicle mechanic caused or contributed to his current bilateral shoulder disabilities because he was required to lift heavy tires and other equipment frequently during service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims to the extent that they include claims of service connection for right shoulder arthritis and for left shoulder arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for a right shoulder disability and for a left shoulder disability.  The Veteran contends that his in-service duties as a wheeled vehicle mechanic involved a great deal of heavy lifting, injuring both of his shoulders, and caused or contributed to his current bilateral shoulder disabilities.  The Board agrees.  The Veteran's DD Form 214 shows that his MOS was wheeled vehicle mechanic.  This form also indicates that he received training during service as a wheeled vehicle mechanic and as a welder.  The Veteran's last major assignment and duty command was the 108th Transportation Company (Light Truck).  The Board finds it reasonable to infer from a review of the Veteran's DD Form 214 that he served as a wheeled vehicle mechanic and his in-service duties involved heavy lifting of tires and other vehicle equipment.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Veteran's available service treatment records show no complaints of or treatment for either a right shoulder disability or a left shoulder disability during active service.  Even though there is no record of injuries to either shoulder in the Veteran's available service treatment records, the Board also finds it reasonable to infer that the Veteran injured his bilateral shoulders during active service because such injuries are consistent with the facts and circumstances of his service as a wheeled vehicle mechanic and welder.  Id.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence persuasively suggests that the Veteran experiences current bilateral shoulder disabilities which are related to active service.  For example, on VA outpatient treatment in June 2012, the Veteran's complaints included continued left shoulder pain despite undergoing surgery 9 months earlier.  He reported a history of right shoulder surgery.  He was "doing shoulder exercises and doing some walking."  Physical examination showed his bilateral trapezius muscles were tense and mildly tender, a mildly tender depressed area at the left shoulder surgical site without erythema, warmth, or edema.  The Veteran was able to abduct his left shoulder to 15 degrees and then complained of pain.  He had passive abduction of the left shoulder to 75 degrees and then complained of pain.  The impressions included left shoulder pain and decreased range of motion status-post surgery 9 months ago and trapezius muscle spasms secondary to left shoulder pain.

In a June 2014 statement, the Veteran asserted that his in-service duties as a wheeled vehicle mechanic included "lift[ing] very heavy equipment including chains, outriggers, & many other various pieces of equipment.  My shoulders were always sore."  The Veteran stated that he had left rotator cuff repair surgery 12 years earlier and right rotator cuff repair surgery 7 years earlier "which never healed."  He also stated that he had been told by a treating clinician that there was no cartilage in his right shoulder and it needed to be replaced.  He stated further that, following several other unrelated operations, he had been told that "there is nothing that can be done to repair my shoulder."

On VA outpatient treatment in December 2014, the Veteran's complaints included bilateral shoulder pain.  A history of chronic bilateral shoulder degenerative disease status-post Mumford procedure in 2012 with bilateral rotator cuff tendinopathy was noted.  It also was noted that, following this Mumford procedure, the Veteran had received 4 months of physical therapy without relieving his shoulder symptoms.  Following additional surgeries, the Veteran also had received steroid injections in his shoulders which had provided him with some relief of his shoulder symptoms although he was "feeling some of the pain now return."  Physical examination of the shoulders showed bilateral deformities, left worse than right "due to past procedures," no erythema or swelling, bilateral crepitus, no tenderness to palpation, severely diminished range of motion bilaterally "due to pain and weakness," intact sensation, and "weakness likely due to tendinopathy."  X-rays of the shoulders showed moderate to severe degenerative joint disease in the left glenohumeral joint, chronic left rotator cuff degeneration, left Mumford procedure, mild degenerative joint disease in the right glenohumeral and acromioclavicular joints.  The assessment included bilateral shoulder tendinopathy, status-post Mumford procedure on right in 2012.  

The Veteran testified at his June 2015 Board hearing that he had been told by his treating physicians that there was nothing else that they could do for his bilateral shoulder disabilities because he could not undergo any additional surgeries.  See Board hearing transcript dated June 17, 2015, at pp. 4-5.  The Veteran's Agent indicated that the Veteran's in-service duties included working as "a wrecker operator, towing two and a half to five ton trucks and any other vehicles in service.  This included...changing tires close to 200 pounds, arc welding, [and] lifting pieces of metal and steel."  Id.  The Veteran also testified that he had never complained of any bilateral shoulder problems during service.  Id., at pp. 9.

In a June 2015 statement submitted along with a waiver of RO jurisdiction, P.G.C., M.D., stated:

I have known [the Veteran] for many years and I am very aware of his physical condition and his military occupation as a mechanic and wrecker operator.  It is my opinion that the problems [the Veteran] has [sic] with his shoulders...could have very easily been caused as a result of the duties he was assigned while serving in the army, because of the extreme strain they imposed on those parts of his anatomy.

The Veteran consistently has asserted in lay statements and in credible Board hearing testimony that his in-service duties as a wheeled vehicle mechanic resulted in in-service bilateral shoulder injuries and his current bilateral shoulder disabilities.  The Board already has found it reasonable to conclude that the Veteran's statements regarding his in-service duties as a wheeled vehicle mechanic are competent and credible because they are consistent with the facts and circumstances of his active service.  And the Board also has found it reasonable to conclude that the Veteran likely injured his bilateral shoulders during active service while working as a wheeled vehicle mechanic because such reported injuries are consistent with the facts and circumstances of his active service, even though there is no record of any bilateral shoulder injuries in the Veteran's available service treatment records.  The Veteran has testified credibly and provided competent lay statements to the effect that he injured both shoulders during active service as a wheeled vehicle mechanic and experienced continuous bilateral shoulder disabilities since his service separation.  The post-service medical evidence reflects current diagnoses of bilateral shoulder disabilities.  It also includes an opinion from Dr. P.G.C. relating the Veteran's current bilateral shoulder disabilities to his in-service duties as a wheeled vehicle mechanic.  There is no competent contrary opinion of record.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right shoulder disability and for a left shoulder disability have been met.  See also 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a left shoulder disability is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


